Citation Nr: 0704174	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-14 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).





ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel









INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1967 and from July 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas in work and family relations.  He exhibits symptoms 
such as:  inability to establish and maintain effective 
relationships; near-continuous depression; difficulty in 
adapting to stressful circumstances; an isolative lifestyle; 
anger problems; hypervigilance; startle response; and daily 
sleep disturbances.

2.  The veteran's service-connected PTSD is not manifested as 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent evaluation for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by a December 2001, with respect to the claim of 
entitlement to service connection, and a June 2005 letter, 
with respect to the claim of entitlement to an increased 
disability rating. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2001 and the June 2005 letters.  As such, the 
veteran was aware and effectively notified of information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2001 prior to 
the grant of service connection in March 2004.  Additionally, 
the record contains an august 2005 supplemental statements of 
the case following the June 2005 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2001 and June 2005 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
September 2002, March 2004, and August 2005.  Notably, in 
response to the June 2005 VCAA letter, the veteran indicated 
that he did not have any additional evidence to submit.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran. 38 C.F.R. § 4.3 (2006).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

The veteran alleges entitlement to a disability rating in 
excess of 50 percent for his service-connected depression.  
When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2006).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2006).

The veteran's service-connected PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

Currently the veteran is evaluated at 50 percent disabling 
for his service-connected PTSD.  The medical evidence of 
record includes the veteran's VA outpatient treatment records 
and three VA examination reports.  The veteran alleges that 
he his entitled to an increased disability rating because he 
was not been gainfully employed since 1976, he isolates 
himself, and he is unable to maintain a romantic relationship 
because he is difficult to get along with.  

VA treatment reports from June 2002 and October 2002 noted a 
global assessment of functioning (GAF) score of 52.  In June 
2002, an examiner held that he was oriented in all three 
spheres, alert, organized, and well groomed.  His speech was 
clear and coherent.  He denied any flashbacks or 
hallucinations.  His PTSD was characterized by paranoid 
thoughts that others were out to hurt him, depression, sleep 
disturbances, an irritable mood, and isolative tendencies.  
Upon examination in October 2002, the veteran was alert, 
organized, oriented in all three spheres, and well groomed.  
His speech was clear and coherent.  His affect was concerned, 
depressed and irritable, and he was depressed.  He denied any 
plans or intent to self harm.  His sleep disturbances were 
attributed to his back pain.  

In September 2002, the veteran was afforded a VA examination, 
he was diagnosed as having mild depression and assigned a GAF 
of 65.  The examiner held that the veteran did not meet the 
diagnostic criteria for PTSD.  The veteran was oriented in 
all three spheres, his speech was normal, and he able to 
maintain proper personal hygiene.  There was no evidence of 
memory loss, impairment of thought process or communication, 
delusions, or hallucinations.  He did exhibit excessive anger 
and experienced occasional suicidal thoughts.  He also 
exhibited some obsessive and ritualistic behavior with 
regards to safekeeping his home.  The veteran was 
experiencing mild depression and moderate sleep impairment.

In March 2004, a VA examiner noted that the veteran lives 
alone with no known contact with family.  He did have casual 
contact with others while golfing and also with his landlord 
and some other veterans; however, he tended to avoid contact 
with others due to social discomfort and difficulty 
controlling his temper.  Mental status examination revealed 
guardedness, some limitations in verbal expressiveness, and 
social withdrawal.  The veteran was well-oriented in all 
three spheres and he was able to adequately maintain personal 
hygiene.  There was no evidence of delusions or 
hallucinations, suicidal or homicidal ideation, memory loss 
or impairment, or obsessive or ritualistic behavior.  The 
veteran appeared mildly depressed with significant anxiety 
symptoms. He also experienced severe sleep impairment with 
frequent disturbing dreams.  He was assigned a GAF of 58 due 
to his moderate symptoms associated with PTSD.

In August 2005, the veteran again afforded a VA examination.  
At that time, he was well groomed and dressed.  His speech 
was clear and coherent, yet with an irritable tone, and his 
affect was stressed.  He denied any history of auditory 
and/or visual hallucinations.  There was evidence of paranoid 
ideation concerning others and society in general.  There was 
passive homicidal ideation towards his landlord; however, he 
denied any plan or intent to harm others or himself.  He was 
oriented in all three spheres.  Short term memory was 
excellent and long term memory was very good.  Insight and 
judgment were rated as good.  He was not future oriented and 
experienced poor sleep, hypervigilance, and an exaggerated 
startle response.  Impairment of thought processes and 
communication was evident in that the veteran had difficulty 
expressing himself an his problems.  He isolated himself, 
avoided neighbors and crowds.  Although the veteran had begun 
self medicating with alcohol, he was considered competent to 
handle his own funds.  He was assigned a GAF of 50.  The 
examiner rated the veteran's ability to function both 
socially and industrially as poor.  In regards to his PTSD 
symptoms the veteran was considered unable to maintain 
significant gainful employment.  He rated the veteran's PTSD 
symptoms as moderately severe, having worsened in the past 
year.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is indicative of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A score of 71 to 80 indicates 
that, if symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).

The Board notes, however, that a GAF score reflects merely an 
examiner's opinion of functioning levels and in essence 
represents an examiner's characterization of the level of 
disability that by regulation is not, alone, determinative of 
the appropriate disability rating.   See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).

Given the veteran's diminished GAF score of 55 which 
represents some moderate difficulty in social, occupational, 
or school functioning; and his documented irritability, and 
depressed and anxious mood, the Board finds, that the 
veteran's symptoms are of such severity as to occasionally 
decrease his work efficiency with intermittent periods of 
inability to perform occupational tasks to a degree that more 
nearly approximates the criteria for the assignment of a 30 
percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The veteran's PTSD is currently rated as 50 percent 
disabling.  As noted, in order to warrant a 70 percent 
evaluation the following must be demonstrated by the 
evidence: occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

In light of the aforementioned  medical evidence, the 
veteran's service-connected PTSD warrants an initial 
disability rating of 70 percent.  Although the veteran has 
been able to maintain short-term odd jobs in construction 
over the years, he exhibits occupational impairment because 
he has not been gainfully since 1976.  He lives a highly 
isolated life, which this reflects an inability to establish 
and maintain effective relationships.  His PTSD has been 
consistently characterized by depression and sleep 
disturbances.  The veteran has also exhibited occasional 
suicidal and homicidal ideation.  Additionally, upon VA 
examinations in March 2004 and August 2005, he exhibited 
difficulties with communication.

The record, however, does not support a finding that the 
veteran is entitled to a maximum schedular for his service-
connected PTSD.  None of the relevant evidence in the claims 
file indicates that the veteran had total occupational and 
social impairment due to gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

In fact, all of the VA examiners have held the veteran to be 
oriented to time, person, and place, the veteran's memory has 
been intact, and his personal hygiene have been appropriate.  
Though the veteran has been characterized as irritable and 
exhibited occasional suicidal and homicidal ideation without 
attempt, the record lacks any support for a finding that the 
veteran had a persistent danger of hurting himself or others.  
Additionally, the veteran has not been subject to 
hallucinations or delusions and his memory, insight and 
judgment are intact.  The veteran's PTSD has not manifested 
to the degree of severity with the complete degree of 
disabling impact as anticipated by a 100 percent evaluation 
as defined by regulation.

Resolving any doubt in favor of the veteran, a 70 percent 
evaluation appropriately reflects the severity of the 
veteran's PTSD as reflected in the record. 


ORDER

Entitlement to an initial disability rating of 70 percent for 
PTSD is granted.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


